 1

 2

 3                                                             Cl ~       `~

 4

 s                                                                ~r2r6 2019 ^
                                                               '4t Dtiy
                                                          9YNi,;
 6
                                                                          F C~
                                                                                 ~iUF~RIVf1
                                                                                   flr....
 7


 s                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10

11    UNITED STATES OF AMERICA,                Case No. l6 - C~2 - 8/.3 - OQ Ll/`1
12
                        Plaintiff,
                                               ORDER OF DETENTION AFTER
13
            v.                                 HEARING
14                                             [Fed.R.Crim.P. 32.1(A)(6);
      ~D~''~ ~Q~~U ~~gacl~
      ~               tJ
                           ~~hoSO
                                               18 U.S.C. § 3143(A)]
15

16
                        Defendant.
1~
18

19          The defendant having been arrested in this District pursuant to a warrant
20   issued by the United States District Court for the   ~Qn~/'4l ~~St~~i~7 07~~ j,~i~!
21   for alleged violations) of the terms and conditions of his/her [probation]
22   [supervised release]; and
23         The Court having conducted a detention hearing pursuant to Federal Rule of
24   Criminal Procedure 32.1(a)(6) and 18 U.S.C. § 3143(a),
25         The Court finds that:
26   A. ~         The defendant has not met his/her burden of establishing by clear and
27         convincing evidence that he/she is not likely to flee if released under 18
28         U.S.C. § 3142(b) or (c). This finding is based on ~~Pytc~c~ h~ G~QPS
            H of co.~ ~~st ~ef~~.~~ ~~
 1

 2

 3

 4           and/or
 5 '   B.   ~       The defendant has not met his/her burden of establishing by clear and
 6           convincing evidence that he/she is not likely to pose a danger to the safety of
             any other person or the community if released under 18 U.S.C. § 3142(b) or
 s          (c). This finding is based on:   ~~~~•i ~~.„i,~       Cl~d~S    ~'Iof ~~~!!~
 9              ~P ~c~r 1~i v`!.
10

11

12

13           IT THEREFORE IS ORDERED that the defendant be detained pending the
14     further revocation proceedings.
15

16     Dated:     S 2~      Z b!cf
17

18

19
                                                 ALEXANDER F. MacKINNON
20                                           UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26

27

28

                                               2
